Case 1:18-cr-10091-RWZ Document 49 Filed 10/17/18 Page 1 of 4

AO 2458 (Rcv. 11/16) Judgmelt in a Crim`mal Case
Attachmcnt (Page 1) - Statcment of Reasons

DEFENDANT; GENE|VA LATOYAH WHALEY
CASE NUMBER: 18CR10091-RWZ
DISTRICT: Massachusetls

STATEMENT OF REASONS
(Not for Public Disc|osure)
Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

I. COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. M The court adopts the presentence investigation report without change.

B. El The court adopts the presentence investigation report with the following changes. (U.se Seciion Vlll §fnecessaq)
(Checlt all that apply and specify court determination, jindings, or comments, referencing paragraph numbers in the presentence report.)

l. E| Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes including changes to base afense level. or specific offense characteristics)

2. E| Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by coun: (briejiy
summarize the changesl including changes to victim-related adjustments role in the ojfense. obstruction ofjustice, multiple counts, or
acceptance ofrespansibility)

3. E| Chapter Four ol' the United States Sentencing Commission Guidelines Manual determinations by court1 (brie/Iy
summarize the changes, including changes to criminal history category or scores, career offender status. or criminal livelihood detenninations)

4. l:l Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
including infonnation that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming
decisions any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
but jizr which a court determination is unnecessary because the matter will not aj'ect sentencing or the court will not consider it)

C. El The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Appllcable Sentencing Guideline: (ifmore than one guideline applies, list the guideline producing the highest oj'ense level)

II. COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

A. ij One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

B. |I| One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

l:| findings of fact in this case: (Specify)

E| substantial assistance (18 U.S.C. § 3553(e))
l'_'| the statutory safety valve (18 U.S.C. § 3553(1))

C. W No count of conviction carries a mandatory minimum scntence.
III. COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

Total Offense Level: 15
Criminal History Category: |

 

 

Guideline Rang€§ (aj?er application of §.SGI . l and §.SGI.Z) 12 fO 18 motlth
Supervised Release Range: to 5 years
Fine Range: $ 4.000 to $ 40,000

 

d Fine waived or below the guideline range because of inability to pay.

Case 1:18-cr-10091-RWZ Document 49 Filed 10/17/18

AO 2458 (Rev. 11/16) Judgrnent in a Criminal Case
Attachment (Page 2) - Statement of Reasons

Page 2 of 4

Not for Public Disclosure

 

DEFENDANT: GENE|VA LATOYAH WHALEY
CASE NUMBER:‘| BCR10091-RWZ
DISTRICT: Massachusetts
STATEMENT OF REASONS
lV. GUIDELINE SENTENCING DETERM!NATION (check all that appty)
A. m The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months,
B. U The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Secrian Vlll tfnecessan)}
C. E| The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.

(Also complete Scction V.)

D. El The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Al.w complete Sec¢ian V!)

V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (1fapplicable)
A. The sentence imposed departs: (Check only one)
El above the guideline range
|Il below the guideline range
B. Motion for departure before the court pursuant to: (Check aII that apply and specify reason(s) in sections C¢md D)
l. Plea Agreement
|:| binding plea agreement for departure accepted by the court
|Il plea agreement for departure, which the court finds to be reasonable
ll plea agreement that states that the government will not oppose a defense departure motion.
2. , Motion Not Addressed in a Plea Agreement
EI government motion for departure
El defense motion for departure to which the government did not object
E\ defense motion for departure to which the government objected
El joint motion by both parties
3. Other
|J Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check all iha¢appiy)
E| 4A1.3 Criminal History Inadequacy |:l 5K2.l Death |] 5K2.12 Coercion and Duress
E| 5Hl .l Age El 5K2.2 Physical Injury El 5K2. l 3 Diminished Capacity
El 5Hl .2 Education and Vocational Skills El 5K2.3 Extreme Psychological Injury El 5K2. 14 Public Welfare
E 5H1.3 Mental and Emotional Condition El 5K2.4 Abduction or Unlawful |J 5K2.16 Voluntary Disclosure of
Restraint Offense
|Il 5Hl .4 Physical Condition El 5K2.5 Property Darnage or Loss El 5K2.l7 High-Capaoity, Semiautornatic
Weapon
EI 5Hl .5 Employment Record E 5K2.6 Weapon EI 5K2.18 Violent Street Gang
El 5Hl .6 Family Ties and Responsibilities |Zl 5K2.7 Disruption of Goverrunent E| 5K2.20 Aberrant Behavior
Function
|Il 5Hl .1 l Military Service El 5K2.8 Extreme Conduct [] 5K2.2] Dismissed and Uncharged
Conduct
E| 5H1.ll Charitable Service/Good Works El 5K2.9 Criminal Purpose El 5K2.22 Sex Offender Characteristics
|I| 5K1.1 Substantial Assistance E| 5K2.10 Victim’s Conduct E| 5K2.23 Discharged Terms of
Imprisonment
El 5K2.0 Aggravating/Mitigating l'_'| 5K2.11 Lesser Harm El 5K2.24 Unauthorized Insignia
Circumstances
E| 5K3.l Early Disposition Program
(EDP)
El Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the M: (see "Lisz of

Departure Provisions " following the lndex in the Guidelines Manual.) (Please specify)

D. State the basis l'or the departure. (Us¢ Secrian Vlll ifnecessmy)

Case 1:18-cr-10091-RWZ Document 49 Filed 10/17/18 Page 3 of 4

AO 245B (Rev. 11/16) Judgment in a Criminal Case Not for Public Disclosure

Attachment (Page 3) - Statement of Reesons

DEFENDANT: GENE|VA LATOYAH WHALEY
CASE NUMBER: 1SCR10091-RWZ

DISTRICT:

Massachusetts

STATEMENT OF REASONS

VI. COURT DETERMINATION FOR A VARIANCE (lfappllcable)
A. The Sellfellce imposed iS: (Check only one)
I:l above the guideline range
l:l below the guideline range

B. Motion for a variance before the court pursuant to: (Checlc all that apply and specij) reason(s) t'n sections Cand D)

l.

Plea Agreement

M binding plea agreement for a variance accepted by the court

L`_| plea agreement for a variance, which the court finds to be reasonable
El plea agreement that states that the government will not oppose a defense motion for a variance
Motion Not Addressed in a Plea Agreement

El govemtnent motion for a variance

El defense motion for a variance to which the government did not object
El defense motion for a variance to which the government objected

El joint motion by both parties

Other

E| Other than a plea agreement or motion by the parties for a variance

C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Checlt all that apply)

El

|.'_||:ll:ll:|l:||'_'l|:ll:|l:l\:|l:| U

E]

The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(l)

El Mens Rea L'.| Extreme Conduct E| Dismissed/Uncharged Conduct
E| Role in the Otfense El Victim Impact
El General Aggravating or Mitigating Factors (.Spect]§t)

 

The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(l)

El Aberrant Behavior E| Lack of Youthiiil Guidance
l`_`l Age El Mental and Emotional Condition
E| Charitable ServicelGood El Military Service
Works
El Community Ties E| Non-Violent Offender
|Il Diminished Capacity E| Physical Condition
|Il Drug or Alcohol Dependence El Pre-sentence Rehabilitation
|Zl Employment Record |Il Remorse/Lack of Remorse
El Family Ties and El Other: (Specify)
Responsibilities

E| Issues with Criminal History: (Specijj))

 

To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 U.S.C. § 3553(a)(2)(A))

To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))

To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)

To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))

Acceptance of Responsibility El Conduct Pre-trial/On Bond El Cooperation Without Goverrunent Motion for
Early Plea Agreement El Global Plea Agreement Departure
Time Served (nat counted in sentence) E| Waiver of Indictment El Waiver of Appeal

Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (.Spect£v)

 

Other: (.spect'j§))

 

D. State the basis for a variance (Use Sectt'on VIII if necessary)

Case 1:18-cr-10091-RWZ Document 49 Filed 10/17/18 Page 4 of 4

AO 2453 (Rcv. l 1/16] ludg'.ment in a Criminal Case Not for Pubiic Disclosuw
Attacbment (Page 4) w Staternent ofReasons

 

DEFENDANT= GENEl\/A LATOYAH WHALEY
CASE NUMBER= 180R10091-sz
DISTRICT: Massachusetts

STATEMENT OF REASONS

VII. COURT DETERMINAT]ONS OF RESTITUTION

A. lZl Restitution Not Applicable.
B. Total Amount of Restitution: $
C. Restitution not ordered: (Check only ane)

l. El For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).

2. El For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

3. 111 For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(1 )(B)(ii).

4. El For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or .
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))

5. El For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(1)).

6. |I] Restit'ution is not ordered for other reasons. (Ezplatn)

 

D. [:| Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

VIII. ADDlTIONAL BASIS FOR THE SENTENCE IN THIS CASE ({fappit'cable)

Dcfendant’s Soc. Sec. No.: 000'00'8867 Date of Imposition ofJudgment
10/04/2018

 

 

Defendant’s Date of Birth: 1994 f ' f ,-‘
, ,Uc/

 

 

 

 

N|`lt , M S. . -
Defendant’s Residence Address: l en as Signa re of Judge
‘ §r, ct C,r) \
Defendant’s Mailing Address: SAME Name and Title of Jud_ge

 

Date Signed pfi§(.;i)i.t' /?, Pcf/"/'Y

 

